DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 11-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Baarman et al. (2010/0259217).  Regarding independent claims 1 and 11, Baarman teaches a power supplying device (Figs. 1, 2, 4, 5, 9A), comprising: a housing (106) including a surface (104) on which a chargeable device (110) can be placed; a plurality of coils (L1-Ln) in the housing and parallel to the surface, the coils being offset from each other in a direction parallel to the surface; a transmission circuit (inside 106) configured to supply an alternating current to each coil in the plurality of coils; and a control circuit (208) configured to: 43(PATENT)Atty. Dkt. No.: TAI/2766UScontrol the transmission circuit to supply an alternating current to each coil in the plurality of coils for a predetermined period of time (during pinging) and detect a current flowing in each coil during the predetermined period of time, and control the transmission circuit to supply alternating currents selectively to two or more coils in the plurality of coils for which a detected value of the current flowing in the coil during the predetermined period of time exceeds a threshold value, the two or more coils partially overlapping with each other, phases of the 
Regarding claims 2-6, 9, 12-16, and 19, Baarman teaches a first coil of the plurality of coils partially overlapping with a second coil of the plurality of coils; the plurality of coils includes a first array of coils at a first distance from the surface, a second array of coils at a second distance from the surface, the second distance being less than first, a coil at a third distance from the surface, the third distance being less than the second distance; the first and second arrays of coils each include coils with long dimension edges adjacent to each other and with a short dimension; and a coil of the second array of coils overlaps the long dimension edges of at least two coils of the first array of coils. ([0046] and Fig. 4)
Regarding claims 8 and 18, Baarman teaches the control circuit being configured to control the transmission circuit to supply alternating current to each coil in the plurality of coils independently during the predetermined period of time. ([0011], [0049])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Baarman et al. (2010/0259217) and Jung et al. (9,608,697).  Baarman teaches the power feed and .
5.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Baarman et al. (2010/0259217) and Abdolkhani et al. (2016/0308394).  Baarman teaches the power feed and supplying devices as described above.  Baarman fails to explicitly teach the housing including a surface comprising a tabletop surface.  Abdolkhani teaches a similar power feed/supplying device to that of Baarman.  Abdolkhani teaches the idea of the housing comprising a tabletop and the surface of the housing being a tabletop surface. ([0026])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have Baarman’s housing comprising a tabletop and the surface of the housing being a tabletop surface, since Abdolkhani teaches a power feed/supplying device known in the art to the have the claimed housing.
Response to Arguments
6.	Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive.  Regarding the added limitations to claims 1 and 11, the Examiner believes that Baarman teaches these limitations.  Baarman teaches the idea of selecting two or more partially overlapping coils (Fig. 8; [0076]-[0078]).  Baarman also teaches, in Fig. 9A, the same . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

DMP
7-22-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836